IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                          Docket No. 45916

STATE OF IDAHO,                                  )
                                                 )   Filed: November 20, 2018
       Plaintiff-Respondent,                     )
                                                 )   Karel A. Lehrman, Clerk
v.                                               )
                                                 )   THIS IS AN UNPUBLISHED
ROBERT RYAN PEARSON,                             )   OPINION AND SHALL NOT
                                                 )   BE CITED AS AUTHORITY
       Defendant-Appellant.                      )
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Jon J. Shindurling; Hon. Benjamin J. Cluff, District Judges.

       Judgment of conviction and unified sentence of seven years, with a minimum
       period    of     confinement     of three   years,   for    possession   of
       methamphetamine, affirmed; order denying Idaho Criminal Rule 35 motion for
       reduction of sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Robert Ryan Pearson pled guilty to possession of methamphetamine, Idaho Code § 37-
2732(c)(1). The district court imposed a unified sentence of seven years, with a minimum period
of confinement of three years. Pearson filed an Idaho Criminal Rule 35 motion, which the
district court denied. Pearson appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.


                                                 1
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Pearson’s Rule 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.        State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the record, including
any new information submitted with Pearson’s Rule 35 motion, we conclude no abuse of
discretion has been shown. Therefore, Pearson’s judgment of conviction and sentence, and the
district court’s order denying Pearson’s Rule 35 motion, are affirmed.




                                                     2